     Case 7:20-cv-00122-MCR-GRJ Document 22 Filed 07/08/21 Page 1 of 9




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                        Case No. 3:19-md-2885
EARPLUG PRODUCTS
LIABILITY LITIGATION
                                             Judge M. Casey Rodgers
This Document Relates to:                    Magistrate Judge Gary R. Jones

MICHELLE BLUM,                               PLAINTIFF’S REPLY TO
CASE NO. 7:20-CV-00122-MCR/GRJ               PLAINTIFF’S MOTION TO
                                             DISMISS WITHOUT PREJUDICE




PLAINTIFF’S REPLY TO DEFENDANT’S RESPONSE TO PLAINTIFF’S
          MOTION TO DISMISS WITHOUT PREJUDICE

      Pursuant to Rule 41(a)(2), Plaintiff Michelle Blum, by and through her

undersigned counsel, has respectfully requested dismissal of this action without

prejudice, with each party to bear its own costs. Defendants argue that the dismissal

should be with prejudice and that Plaintiff should be ordered to pay Defendants’

costs. Plaintiff submits this reply in support of her Motion to Dismiss Without

Prejudice. See Dkt. 21 at 1.

   1. DISMISSAL SHOULD BE WITHOUT PREJUDICE.

                                  Legal Standard

       “[A] district court has discretion to grant a voluntary dismissal without

prejudice even when a defendant objects and asserts he is entitled to a judgment on
     Case 7:20-cv-00122-MCR-GRJ Document 22 Filed 07/08/21 Page 2 of 9




the merits.” Fretwell v. Kansas City Life Ins. Co., 643 F. Supp. 2d 1317, 1328 (N.D.

Fla. 2009) (emphasis added). As Rule 41(a)(2) itself states, such motions should be

granted “on terms that the court considers proper.” Fed. R. Civ. P. 41(a)(2). A motion

for dismissal without prejudice should ordinarily be granted “unless the defendant

will suffer clear legal prejudice, other than the mere prospect of a subsequent

lawsuit, as a result.” McCants v. Ford Motor Co., 781 F.2d 855, 856 (11th Cir. 1986);

see also Holiday Queen Land Corp. v. Baker, 489 F.2d 1031, 1032 (5th Cir. 1974);

Durham v. Fla. E. Coast Ry. Co., 385 F.2d 366, 368 (5th Cir. 1967). “[T]he crux of

the inquiry is whether the defendant would lose any substantial right by the

dismissal,” and “[f]ew scenarios meet that standard.” Griffin v. Texas Roadhouse,

Inc., 2017 WL 5476802, at *1-2 (N.D. Fla. Mar. 14, 2017) (citations and internal

quotation marks omitted).

                                     Argument

      Until June 3, 2021, Ms. Blum did not know when her bellwether case would

be set for trial. See Dkt. 17. Ms. Blum complied with all the Court’s directives to get

her case ready for trial on an unknown date and should not be penalized for her

participation in the rigorous Bellwether Plaintiff process.

      Despite Defendants’ contrary insinuations, Ms. Blum is not simply dismissing

her claim because she “no longer has faith” in her claims. Defs.’ Br. at 5. Defendants

were informed prior to Ms. Blum’s motion that she wishes to dismiss her suit


                                          2
       Case 7:20-cv-00122-MCR-GRJ Document 22 Filed 07/08/21 Page 3 of 9




because of family circumstances beyond her control that prevent her from attending

trial in the October 18-29, 2021 time frame set by the Court. Specifically, Ms. Blum

is a single mom who takes care of her special needs son that lives with her

permanently, and she cannot leave him alone for 10+ days straight without adequate

supervision and support. Defendants are well aware of the special needs of Ms.

Blum’s son, as his special needs are the documented reason she was unable to

continue her military service 1 and Defendants confirmed his special needs and

lifelong dependence on Ms. Blum during her deposition as well.2 After the Court’s

order was issued on June 3, 2021, Ms. Blum attempted to make alternate supervision

arrangements for her son that would allow her to be away from him for the required

amount of time for trial, but she was unsuccessful in doing so. Once it was clear she

could not find alternate arrangements for her son during the required time frame and

advised her attorneys of this, the undersigned counsel filed the motion to dismiss in

due course on July 2, 2021. Considering these uncontrollable family circumstances,

Ms. Blum seeks dismissal without prejudice.

        Ms. Blum is a former servicemember who fulfilled all her obligations, hoping

that trial would be set for a time that would allow her to attend the full trial. Despite

this sincere hope, her case was set for a time when she cannot leave her special-



1
    See Plaintiff’s Exhibit A, attached hereto and incorporated herein.
2
    See Plaintiff’s Exhibit B, attached hereto and incorporated herein.
                                           3
     Case 7:20-cv-00122-MCR-GRJ Document 22 Filed 07/08/21 Page 4 of 9




needs son and cannot find alternate supervision for him for the lengthy time required

to try her case before a jury. She has therefore clearly demonstrated good cause for

a dismissal without prejudice.

      Moreover, Defendants would suffer no prejudice as a result of the dismissal.

The Court and the Parties have contemplated from the beginning that certain cases

may fall out of the bellwether pool for various circumstances outside of the Court or

the Parties’ control, even after discovery, which is why alternates were chosen and

worked up for trial.    As such, no prejudice exists, much less the “clear legal

prejudice” required by the Eleventh Circuit.

      Indeed, “the sanction of dismissal [with prejudice] is the most severe sanction

that a court may apply, and its use must be tempered by a careful exercise of judicial

discretion.” United States v. $70,670.00 in U.S. Currency, 929 F.3d 1293, 1301 (11th

Cir. 2019), cert denied sub nom. Salgado v. United States, 206 L. Ed. 2d 713 (Apr.

6, 2020) (citation and internal quotation marks omitted). Courts “have generally

permitted it only in the face of a clear record of delay or contumacious conduct by

the plaintiff.” Id.; cf. Betty K Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1337-

38 (11th Cir. 2005) (“[A] dismissal with prejudice is an extreme sanction that may

be properly imposed only when: (1) a party engages in a clear pattern of delay or

willful contempt (contumacious conduct); and (2) the district court specifically finds

that lesser sanctions would not suffice.”). Plaintiff Blum engaged in no such delay


                                          4
     Case 7:20-cv-00122-MCR-GRJ Document 22 Filed 07/08/21 Page 5 of 9




or contumacious conduct. Plaintiff therefore respectfully requests that the Court

issue an Order granting Plaintiff’s Motion to Dismiss this action without prejudice.

   2. EACH PARTY SHOULD BEAR ITS OWN COSTS.

                                  Legal Standard

      Federal Rule of Civil Procedure 54(d) provides that “[u]nless a federal statute,

these rules, or a court order provides otherwise, costs—other than attorney’s fees—

should be allowed to the prevailing party.” Fed. R. Civ. P. 54(d)(1). A “prevailing

party” is “one who has been awarded some relief by the court.” Buckhannon Bd. &

Care Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 604-05

(2001). To determine whether a litigant is a “prevailing party,” the Eleventh Circuit

applies a two-prong test, requiring (1) a situation where a party has been awarded by

the court at least some relief on the merits of his claim, or (2) a judicial imprimatur

on the change in the legal relationship between the parties. Smalbein ex rel. Estate

of Smalbein v. City of Daytona Beach, 353 F.3d 901, 905 (11th Cir. 2003) (citations

and quotations omitted) (following Buckannon, 532 U.S. at 604-05).



                                     Argument

      The Court’s granting of Plaintiff’s voluntary motion to dismiss does not meet

either prong of the Eleventh Circuit’s test to elevate Defendants to prevailing party

status. Allowing Plaintiff to dismiss her case because of family circumstances


                                          5
     Case 7:20-cv-00122-MCR-GRJ Document 22 Filed 07/08/21 Page 6 of 9




beyond her control is not an adjudication of her claims or an award by the court of

relief to Defendants on the merits of her claims, nor does such a dismissal amount

to a judicial imprimatur on the change in the legal relationship between the parties.

Therefore, Defendants are not entitled to reimbursement of their costs under Rule

54(d). E.g., Wood v. McCarty, 2011 WL 13112571, at *2 (N.D. Fla. Aug. 3, 2011)

(“Under all the circumstances, as a matter of discretion, I conclude that the case

should be dismissed without prejudice and without conditions.”). Further,

Defendants’ argument for costs is at odds with Fed R. Civ. P. 41(d). Under Rule

41(d), the Court may tax costs of a previously dismissed action when

a plaintiff commences a second action on the same claim against the same defendant.

This has not occurred here—and the fact that it may occur in the future demonstrates

why an award of costs is not appropriate now. Defendants’ argument ignores the

plain language of Rule 41, providing a mechanism for relief should Plaintiff renew

her claims against Defendants. Defendants are essentially asking the Court interpret

Rule 41(a)(2) together with Rule 54(d) to mean that costs are to be imposed in every

post-answer voluntary dismissal granted by the court. Such an interpretation is not

warranted here and the equities in this case are not served by such an interpretation.

      Despite Defendants’ arguments to the contrary, Plaintiff had every intention

of bringing her case to trial, as evidenced by Plaintiff’s own investment of time and

money into the prosecution of her case. However, the timing of the trial, first


                                          6
     Case 7:20-cv-00122-MCR-GRJ Document 22 Filed 07/08/21 Page 7 of 9




noticed one month ago, conflicts with Ms. Blum’s family obligations—obligations

that Defendants know have affected her life for over a decade—including her ability

to continue her military service, her occupational choices, and where she resides.

      Lastly, the dismissal of Ms. Blum’s action does not create waste or “inject[]

inefficiencies” into the bellwether process, as Mr. Adkins’ case can slide into this

open trial spot without objection from either party. Defs.’ Br. at 9. For these reasons,

the Court should order each party to bear its own costs.




                                           7
     Case 7:20-cv-00122-MCR-GRJ Document 22 Filed 07/08/21 Page 8 of 9




                                   CONCLUSION

      As no clear legal prejudice exists to Defendants as a result of the dismissal of

Plaintiff’s case without prejudice, Plaintiff respectfully requests that the Court issue

an Order granting Plaintiff’s Motion to Dismiss this current action without prejudice,

with each party to bear its own attorneys’ fees and costs.


                                        Respectfully submitted,


                                        /s/ Michael A. Burns
                                        Michael A. Burns
                                        FL Bar No. 0973130
                                        Caroline L. Maida (Admitted Pro Hac Vice)
                                        TX Bar No. 24078906
                                        Email: epefile@mostynlaw.com
                                        Mostyn Law
                                        3810 W. Alabama St.
                                        Houston, TX 77027
                                        Telephone: (713) 714-0000
                                        Facsimile: (713) 714-1111

                                        Counsel for Plaintiff




                                           8
     Case 7:20-cv-00122-MCR-GRJ Document 22 Filed 07/08/21 Page 9 of 9




                         CERTIFICATE OF SERVICE

      I do hereby certify that on this 8th day of July 2021, a true and correct copy

of the foregoing was electronically filed with the Clerk of Court and served using

the CM/ECF system.

                                s/ Michael A. Burns
                                Michael A. Burns




                                          9
